Citation Nr: 1034959	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-31 235	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1969 to July 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision of the Roanoke, Virginia, VARO.  In May 2010, a Travel 
Board hearing was held before the undersigned.  A transcript of 
the hearing is associated with the Veteran's claims file.  The 
matters were held in abeyance 60 days to allow the Veteran to 
submit additional evidence.  That period of time has lapsed; no 
additional evidence was received.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).

An April 2010 decision letter of the Social Security 
Administration (SSA) reveals that the Veteran was awarded SSA 
disability benefits effective from April 2010.  The full SSA 
decision and the medical records considered in connection with 
that award are not associated with the claims file.  As they are 
constructively of record, and may contain pertinent information, 
they must be secured.  

Furthermore, any records of VA treatment for the disabilities at 
issue are also constructively of record, may contain pertinent 
information, and must be secured.  There may also be private 
treatment records pertinent to the matters at hand which must 
also be secured.  
Regarding the claim seeking an increased rating for PTSD, the 
Veteran alleges that such disability has worsened since his most 
recent VA examination in November 2007.  He has submitted letters 
from his treating psychologist Dr. "R." which suggest that the 
disability has worsened.  Accordingly, a contemporaneous 
examination to assess the current severity of the Veteran's PTSD 
is necessary.  

Regarding the squamous cell carcinoma, the Veteran has submitted 
two medical opinion letters that indicate a possible causal link 
between his disability and his active duty service.  In August 
2007, neurologist Dr. "B." wrote, "The patient has recently 
been under treatment for his squamous cell carcinoma of the pinna 
of the right ear.  This is believed to be a result of exposure to 
toxins during his special forces services in the Vietnam War."  
In February 2008, oncologist Dr. "H." wrote, "The nature of 
what caused this aggressive squamous cell carcinoma is probably a 
combination of multiple factors.  This includes his genetic 
predisposition to skin cancers (being fair complected) but also 
could include his exposure to multiple toxins such as dioxin, 
mycotoxins, and Agent Orange, while a Special Ops officer in 
Vietnam."

During the Travel Board hearing, the Veteran testified that a 
fellow member of his unit had suffered (and died) from a cancer 
identical to the one he seeks to have service-connected; he has 
identified that individual (and suggested that information in 
that person's VA claims file may be corroborative of his own 
allegations.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor above, the U.S. Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As the Veteran has submitted positive medical nexus evidence in 
support of his service connection claim, the "low threshold" 
standard outlined in McLendon is met and, a VA nexus examination 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file updated copies of the 
complete clinical records (those not already 
associated with the claims file) of all VA 
evaluation and/or treatment the Veteran has 
received for PTSD and/or squamous cell 
carcinoma, and should obtain from SSA copies 
of their decision awarding him SSA disability 
benefits, as well as the medical records that 
were considered in connection with the award.

2.  The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment he 
received for squamous cell carcinoma (not 
already associated with the claims file) and 
for PTSD (from October 2006 (i.e. one year 
prior to the request for an increased rating) 
to the present), and to provide releases for 
records of any such private treatment or 
evaluation.  The RO should secure for the 
record copies of the complete clinical 
records (any not already associated with the 
claims file) from the identified sources.  

3.  Applying all privacy protection measures 
indicated, the RO should arrange for a search 
of the claims file (if any) of the identified 
former fellow serviceman in the Veteran's 
unit who is alleged to have died of a cancer 
identical to the one the Veteran seeks to 
have service-connected for information 
corroborating that they served together, that 
the individual died of the type of cancer the 
Veteran seeks to have service connected, and 
that the cancer was attributed to exposure to 
toxins in service.    

4.  The RO should arrange for a psychiatric 
examination of the Veteran to assess the 
current severity of his PTSD.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
describe all findings in detail, noting the 
presence or absence or each symptom in the 
schedular criteria for ratings above 50 
percent, and should comment regarding the 
nature and extent of any impairment of social 
and/or occupational functioning due to PTSD 
that would be expected given the degree of 
severity of disability found.

5.  The RO should make a factual finding 
regarding the Veteran's allegation of 
exposure to "mycotoxins".  Then the RO 
should also arrange for the Veteran to be 
examined by an appropriate physician to 
determine the likely etiology of his squamous 
cell carcinoma, and in particular whether or 
not such disease is related to his active 
duty service.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

What is the most likely etiology for the 
Veteran's squamous cell carcinoma?  
Specifically, is it at least as likely as 
not (a 50% or greater probability) that 
the disability is related to the Veteran's 
active duty service, including as due to 
exposure to environmental hazards therein?  
The examiner must explain the rationale 
for all opinions.  

6.  The RO should then re-adjudicate the 
claims (to include whether referral for 
consideration of an extraschedular rating is 
indicated for PTSD - i.e., whether schedular 
criteria are inadequate).  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

